[Marathon Oil Corporation Letterhead] May 18, 2009 Chris White Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 7010 Washington, DC 20549 Re: Marathon Oil Corporation Form 10-K for Fiscal Year Ended December 31, 2008 Filed February 27, 2009 File No. 1-5153 Dear Mr. White: This is to confirm your voicemail message to me received on Friday, May15, 2009, in which you granted Marathon an extension of time to file its response to the SEC comment letter dated May7, 2009. Marathon intends to file its response on or before Friday, May29, 2009. The additional time is required in order to gather the relevant information necessary to respond to the SEC’s comments. Please call the undersigned at 713-296-2535, if you have any questions regarding this submission. Very truly yours, /s/Richard J Kolencik Richard J. Kolencik Senior Group Counsel and Assistant Secretary
